        Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 1 of 25




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 SHAYD CHARLES MITCHELL,

                              Plaintiff,
         v.
                                                                  OPINION and ORDER
 BRUCE MEYER, JON OURADA,
                                                                       18-cv-311-jdp
 PAUL WESTERHAUS, BRUCE SUNDE,
 MARK BYE, and MATT THEILER,

                              Defendants.


       Plaintiff Shayd Charles Mitchell, appearing pro se, is a prisoner at Redgranite

Correctional Institution. This case is about Mitchell’s previous detention at Lincoln Hills

School. Mitchell alleges that defendant Bruce Meyer, a youth counselor at Lincoln Hills,

sexually assaulted him several times and that defendant Lincoln Hills staff members enforced

the lax security regulations that made it possible for the assault to occur. He also alleges that

defendants enforced other regulations that violated his right to communicate with others

outside the facility and that discriminated against him because he is gay. Defendants have filed

a motion for summary judgment. Dkt. 51. I will grant that motion in all respects except for

Mitchell’s claims directly against Meyer for sexually assaulting him. Because there is a genuine

dispute of material fact about whether Meyer sexually assaulted Mitchell, that claim will

proceed to trial.



                                  PRELIMINARY MATTER

       Before I address defendants’ motion for summary judgment, I will address a motion to

compel discovery filed by Mitchell. Dkt. 37. In his motion, Mitchell objected to several of
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 2 of 25




defendants’ repeated responses to many of his requests, such as stating that defendants were

still working on gathering documents and citing attorney-client privilege or the work-product

doctrine. Defendants also redacted information from an investigation of Mitchell’s sexual-

assault allegations. But Mitchell didn’t give a detailed explanation of his problems with

defendants’ responses until his reply brief. The court gave defendants a chance to respond to

the arguments that Mitchell made in his reply and to explain whether they had sent Mitchell

the rest of the materials, which they said that they had still been compiling. Dkt. 62, at 2.

       Defendants responded that they had sent the remainder of materials to Mitchell.

Dkt. 63. Mitchell’s summary judgment materials include those documents and he doesn’t raise

objections to those materials. Mitchell hasn’t articulated why he believes that defendants have

wrongly invoked attorney-client privilege or the work-product doctrine for any of their

responses. He objects to defendants raising multiple objections to individual requests, but

many of his requests are quite broad (for instance, Mitchell asked Meyer to “[i]dentify . . . any

and all materials you used or relied upon in preparation of answering any of the plaintiff’s

interrogatories,” Dkt. 44-3, at 9) so defendants responded with their own broad objections to

any part of those materials that would be protected, while they continued to work on compiling

their responsive materials. But Mitchell doesn’t object to the materials that he eventually

received. So I’ll deny this portion of the motion to compel.

       The one discovery issue Mitchell does discuss in detail is about investigatory materials

produced by the DOC after Mitchell alleged that he and another Lincoln Hills detainee were

sexually assaulted by defendant Meyer. Defendants produced a version of those materials

redacting the names of several people who were then youths at Lincoln Hills. See Dkt. 58-2.

Defendants cite Federal Rule of Civil Procedure 5.2 (“Privacy Protection For Filings Made with


                                               2
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 3 of 25




the Court”) in support of their decision redact those names, which isn’t a valid basis for

redacting discovery materials provided directly to an opponent. Nonetheless, the redactions

didn’t prejudice Mitchell: the main name redacted throughout is an inmate identified by

defendants as “A.B.” but Mitchell already knows this person’s name. A.B. denied being

assaulted and he stated that he was unaware of anyone else being assaulted either.

See Dkt. 58-2, at 12. The other names redacted are former Lincoln Hills detainees mentioned

in passing by A.B. in his interview but not in a way that suggests that any of them were involved

in an incident relevant to this lawsuit. So I’ll deny this portion of the motion to compel as well.

       Next, I turn to defendants’ motion for summary judgment.



                                  FACTUAL BACKGROUND

       The general outline is undisputed; I’ll identify the main factual disputes.

       Plaintiff Shayd Charles Mitchell is currently incarcerated at Redgranite Correctional

Institution, but the events relevant to this case took place while Mitchell was a detainee at

Lincoln Hills School, the Wisconsin Department of Corrections’ facility for juvenile boys.

Mitchell was detained at Lincoln Hills for much of the time from December 2004 to March

2012. Mitchell was born in 1990, so he was a minor for part of this time. I take Mitchell to be

saying that he was released from Lincoln Hills for parts of this eight-year period and he was

returned there after being sanctioned by the state court as part of the state’s serious juvenile

offender program.

       Each of the defendants worked at Lincoln Hills: Mark Bye was a unit manager, Bruce

Meyer was a youth counselor, John Ourada was the deputy superintendent, Bruce Sunde was




                                                3
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 4 of 25




a youth security director, Matt Theiler was a corrections unit supervisor, and Paul Westerhaus

was a correctional services manager.

       Mitchell spent most of his time at Lincoln Hills in King Cottage, where the Sex Offender

Treatment Program (SOTP) living unit was located. Each detainee at King Cottage, including

Mitchell, had been adjudicated delinquent for a sex crime.

A. Sexual assault

       The Lincoln Hills living areas had surveillance video cameras that were monitored 24

hours a day. But Mitchell says that there were gaps in the coverage of those cameras,

particularly in unit hallways and in the detainees’ individual rooms. Mitchell also says that he

could on occasion see the control booth’s video feeds, which often were blank—he assumes

that this means the recording equipment often malfunctioned. In 2007, defendant Bye

requested more cameras; the parties do not explain if that request was granted.

       Mitchell also says that staffing was inadequate—only one staff member was in the unit

on third shift. Eventually, a new policy stated that each unit would be patrolled by an

additional staffer at least once every two hours. But this still meant that there were periods of

time when only single staff member was present in a unit.

       Mitchell says that sometime in spring 2005, Meyer used his keys to enter Mitchell’s

room after unit lockdown. Mitchell was about to ask Meyer what was happening when Meyer

attacked him. Meyer used his weight to pin Mitchell down, pull down his pants and underwear,

and rape him.

       Mitchell says that Meyer raped him a total of five or six times during his various stays

at Lincoln Hills, although he doesn’t explain each incident in detail to say when they happened.

He says that Meyer put sedatives in his bedtime snacks and he doesn’t remember all the details


                                               4
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 5 of 25




of events because he was unconscious for at least some of the attacks. He remembers one

incident in which he woke up while Meyer was raping him, and Meyer punched him in the

head, knocking him out. In another incident he was drugged to the point of being conscious

but was incapacitated other than being able to plead for Meyer to stop.

       Mitchell says that in March 2012, Meyer raped Mitchell again. Mitchell says that the

attack started while he was asleep, and he woke up when Meyer covered his mouth with a “rag

which had a pungent smell and knocked [him] out right away.” Dkt. 14, at 14, ¶ 35. Mitchell

says that he woke up the next day “feeling sore and violated.” Id.

       Meyer denies assaulting Mitchell.

B. Mitchell’s grievances and PREA complaint

       Mitchell says that Lincoln Hills staff would not provide detainees with the correct

complaint forms, and those that were completed would not end up in the hands of the correct

reviewing official; he says that grievances were diverted to a cabinet in the basement of the

records building, but he doesn’t say how he knows that this occurred. When Mitchell had his

orientation at Lincoln Hills, a video showing new detainees the procedure for how to file

grievances “was fast forward[ed] through and stopped at random points which caused an

unintelligible sequence of events that [Mitchell] was unable to understand.” Dkt. 68, at 21,

¶ 201. Mitchell says that this made it “impossible” for detainees to pursue grievances about

problems at the facility, although he goes on to discuss three grievances that he indeed filed

and that are recorded in the Lincoln Hills grievance log. These grievances were all about

defendant Meyer, but none of them were about Meyer sexually assaulting Mitchell. In April

2010, Mitchell complained that Meyer made offensive comments about Mitchell’s sexual




                                               5
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 6 of 25




orientation (Mitchell is gay). Mitchell says that defendant Theiler told Meyer to “clear the air”

with Mitchell.

       In September 2010, Mitchell filed a grievance for Meyer unfairly disciplining him as

harassment for being gay. Mitchell says that defendant Theiler told Meyer that Meyer’s

behavior was unacceptable. When Mitchell returned to the unit, another detainee told Mitchell

that Meyer had made a comment about a rainbow hovering over the cottage in which Mitchell

was being held on a rules violation; Mitchell took Meyer to be referring to a “gay pride”

rainbow. Mitchell confronted Meyer about the comment and the ongoing verbal harassment,

and Meyer told him that he needed to grow thicker skin because not everyone in life would be

nice to him. At the end of the conversation Meyer said, “You are still a fucking fairy so fly back

to your room and shrug it off.” Id. at 22, ¶ 214.

       In December 2010, Mitchell filed a grievance against Meyer for telling a counselor to

stop letting Mitchell out of his room to play chess. Mitchell believes that this was part of

Meyer’s pattern of harassment against him for being gay. Mitchell says that he asked defendant

Theiler to move him to a different cottage, but Theiler did not move him. Mitchell said that

this grievance was “discussed” with defendants Ourada, Westerhaus, and Sunde.

       In December 2017, Mitchell notified officials about being assaulted by Meyer. He also

alleged that he witnessed Meyer assault A.B. in 2010 or 2011. The DOC performed an

investigation under its Prison Rape Elimination Act (PREA) procedures, interviewing Mitchell,

A.B., and Meyer. A.B. denied being assaulted by Meyer. The investigator concluded that

Mitchell’s allegations were not credible because of A.B.’s testimony and the lack of evidence

corroborating Mitchell’s version of events. The DOC’s formal conclusion was that Mitchell’s

allegations were unsubstantiated.


                                                6
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 7 of 25




       Mitchell says that, in addition to the formal complaints about harassment and sexual

assault, Meyer was disciplined for viewing pornography on a work computer, although Mitchell

does not explain how he knows that.

C. PREA training

       All of the defendants except Bye (who retired in 2007) completed the National Institute

of Corrections’ PREA training course between 2006 and 2010. Mitchell attempts to dispute

this by noting that in their admissions, some of defendants denied being “made aware of the

common reactions of sexual abuse and sexual harassment victims through PREA training.”

See, e.g., Dkt. 67, at 6, ¶ 22. But the only reasonable inference from defendants’ statements,

viewed in context, is that they were saying that they did not learn this particular skill during

the PREA training that they completed. Mitchell does not provide any evidence contradicting

defendants’ own accounts of what they learned in PREA training, nor does he point to any

evidence showing that they did not receive this training. Mitchell’s proposed findings about

Lincoln Hills failing to ensure that staff received PREA training are unsupported, and I will not

consider them.

D. Mitchell’s discipline

       In 2005, Mitchell received a conduct report for inappropriate sexual conduct: he was

accused of engaging in sexual talk and gestures with another detainee. He received a conduct

report for sexual contact in 2007: he was accused of touching another detainee on the buttocks

with his hand. In 2010 he received a conduct report for failure to cooperate with treatment: he

was accused of making eye contact in a sexual manner with another detainee during

programming. In 2010, he received another conduct report for sexual conduct: he was accused

of soliciting a youth to masturbate while he watched, in exchange for canteen purchases.


                                               7
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 8 of 25




E. Unit restrictions

       The SOTP unit used a series of measures to prevent detainees from acting out in a

sexual manner toward each other. For instance, the unit was declared a “no-touch” unit,

meaning that detainees could not touch each other. Upon arriving at the SOTP unit, a detainee

would be observed for some time before being allowed to shower at the same time as other

detainees on the living unit or shower together in the gymnasium locker room after physical

education. This was known as a “shower together” designation.

       Mitchell says that when unit staff met weekly to discuss the detainees’ progress and

treatment, they could decide to implement designations segregating a detainee in certain

respects. A detainee could be given a “shower alone” restriction if the staff though that a

detainee was exhibiting behaviors suggesting that he would act out sexually. For similar reasons,

staff could place the detainee on “bathroom alone,” “hallway alone,” “staff escort only,” or

“special programming” designations. A “bathroom alone” designation meant that the detainee

would not be allowed in the bathroom area with other detainees and that staff would closely

monitor the detainee while he was in the bathroom area. A “hallway alone” designation meant

that a detainee would not be allowed inside the hallway of the SOTP unit until all other

detainees were secured inside the rooms assigned to them, and staff would closely monitor the

detainee. A “staff escort only” designation meant that a detainee would be held back from a

group movement of detainees until all other detainees were at the intended location, and then

staff would escort the single detainee to that location. A “special programming” designation

meant that a detainee would have to sit in a standalone desk away from all other detainees

while outside of his room; the detainee would have to eat meals, watch television, do

homework, and wait for movements to another location by himself. Mitchell believes that these


                                               8
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 9 of 25




designations were used to shame detainees who “act[ed] out sexually in a homosexual manner.”

Dkt. 68, at 15, ¶ 150.

       In 2005, Mitchell was given a “bathroom alone” designation after his conduct report

for inappropriate sexual conduct. In 2010, Mitchell was given “bathroom alone” and “shower

alone” designations following a conduct report for sexual misconduct. He says that Meyer

“vehemently” supported the “bathroom alone” and “shower alone” designations and that he

advocated for a “special programming” designation, but Mitchell was not given that

designation.

       Mitchell says that the final step of preventative measures used by the SOTP unit staff

was something called the “red shirt program,” a step used after a detainee “had actually acted

out in a homosexual manner.” Id. at 19, ¶ 184 (emphasis in original). A detainee given this

designation would have to wear a red sweater everywhere he went, including out of the cottage

or on visits. Defendants call this program “an identification program for kids that may have

been involved in sexual behaviors on grounds or have specific ‘risk behaviors,’” Dkt. 68-1, at

3, an “identification program to keep youth sexual offenders from interacting with each other.”

Dkt. 68-9, at 2, and a program for “certain youth who had been deemed to be sexually

aggressive towards other youth and required constant staff supervision.” Dkt. 68-11, at 3.

       In 2006, Mitchell was directed to wear a red sweater while being transferred to Ethan

Allen School for Boys following an incident of sexual contact. Mitchell says that the various

segregation statuses and the red shirt program “shamed and humiliated [detainees] plus made

[him] feel like reporting homosexual activity was wrong.” Dkt. 14, at 18, ¶ 184.




                                              9
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 10 of 25




F. Communications outside the facility

       Staff read Mitchell’s incoming and outgoing mail and allowed him to contact only

people on his pre-approved list. At the start of his time at Lincoln Hills, communications were

limited to his parents and siblings. If he received mail from someone who was not on the

approved contact list, the mail would be returned to the sender marked refused. He wasn’t

notified when such a rejection occurred. Similarly, Mitchell was allowed to make telephone

calls only to people on his approved contact list, and those phone calls were monitored by staff.

Staff didn’t tell Mitchell how to add people to his approved contact list. Through the

intervention of his mother, a social worker, and a chaplain, Mitchell’s grandmother and mentor

were eventually added to the list.

       Defendant Meyer disciplined Mitchell twice for misusing the phone: once when his

mother put a sibling on the phone when he was not supposed to have contact with that sibling,

and once when Meyer thought that Mitchell was cursing too much on the call. In 2010, Meyer

intercepted delivery of Parenting magazine to Mitchell because he thought that it would

“trigger” Mitchell and he referred the issue to a staff psychologist. Later the magazine

subscription expired without being renewed.

       Mitchell says that staff dissuaded or stopped detainees from using the law library; he

says that he was not allowed inside the law library, and that at one point defendant Meyer

disciplined him for going to the law library when a social worker took him there.



                                          ANALYSIS

       Mitchell brings claims against defendants for restricting his mail and telephone calls,

discriminating against him for being gay, and humiliating him with the “red shirt” program.


                                               10
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 11 of 25




He also alleges that defendant Meyer sexually assaulted him and that the other defendants

failed to protect him from those assaults and generally did not take the risk of assault seriously.

A. First Amendment right to communicate by mail and phone

       I granted Mitchell leave to proceed with First Amendment censorship claims against

defendants for adopting policies under which Lincoln Hills staff monitored and blocked phone

calls and mail. In the prison context, inmates retain some First Amendment right to send and

receive mail and to make telephone calls. Censorship of an inmate’s outgoing mail does not

violate the First Amendment if it (1) furthers an “important or substantial governmental

interest unrelated to the suppression of expression” and (2) is “‘no greater than is necessary or

essential to the protection’ of that interest.” Koutnik v. Brown, 456 F.3d 777, 784 (7th Cir.

2006) (quoting Procunier v. Martinez, 416 U.S. 396, 413 (1974)). Similarly, unreasonable

restrictions on a prisoner’s telephone access may violate the Constitution. Tucker v. Randall,

948 F.2d 388, 391 (7th Cir. 1991). Mitchell’s rights as a detainee under a juvenile-court order

are at least as extensive as those governing convicted prisoners, although I note that juvenile-

detention staffers may have different governmental interests in imposing communications

restrictions than officials at adult prisons.

       Defendants raise two defenses to these claims, both of which I agree are reasons to

dismiss Mitchell’s claims. First, they contend that prison staff monitored and limited Mitchell’s

communications in accordance with DOC regulations, which would entitle them to qualified

immunity. Wisconsin Administrative Code § DOC 379.04 (“Mail”) directs staff at juvenile

correctional facilities to limit mail contact to a list of a detainee’s approved mail contacts and

allows staff to open and read incoming and outgoing mail. Section DOC 379.21 (“Telephone




                                                11
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 12 of 25




calls”) directs staff to limit phone calls to close family members or approved contacts and allows

staff to monitor phone calls.

       Generally speaking, government officials are entitled to enforce duly enacted laws

without independently evaluating their constitutionality. “The enactment of a law forecloses

speculation by enforcement officers concerning its constitutionality—with the possible

exception of a law so grossly and flagrantly unconstitutional that any person of reasonable

prudence would be bound to see its flaws.” Michigan v. DeFillippo, 443 U.S. 31, 38 (1979). The

Court of Appeals for the Seventh Circuit has applied the DeFillippo holding to conclude that

the doctrine of qualified immunity applied to governmental defendants. See Doe v. Heck, 327

F.3d 492, 515–16 (7th Cir. 2003) (holding that although the statute authorizing child-welfare

caseworkers to find, seize, and interview suspected abused children without a warrant and

without a parent’s consent was unconstitutional, the caseworkers were entitled to qualified

immunity from the Fourth Amendment violation because they acted pursuant to a lawful

statute; the statute was not “so patently unconstitutional as to deny the defendants qualified

immunity”).

       Government officials are entitled to qualified immunity from personal liability in a

lawsuit unless their conduct violated a federal statutory or constitutional right and the

unlawfulness of their conduct was “clearly established at the time.” D.C. v. Wesby, 138 S. Ct.

577, 589 (2018). Mitchell has the burden of demonstrating that defendants’ violation of the

First Amendment was “clearly established.” Archer v. Chisholm, 870 F.3d 603, 613 (7th Cir.

2017). Mitchell can show that the violation was clearly established if “a violation of this right

has been found in factually similar case, or that the violation was so clear that a government

official would have known that his actions violated the plaintiff’s rights even in the absence of


                                               12
      Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 13 of 25




a factually similar case.” Lee v. Young, 533 F.3d 505, 512 (7th Cir. 2008). In other words,

“existing precedent must have placed the statutory or constitutional question beyond debate.”

Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

       Law is “clearly established” only if it is found in Supreme Court precedent, controlling

circuit authority, or “a consensus of persuasive authority such that a reasonable officer could

not have believed that his actions were lawful.” Wilson v. Layne, 526 U.S. 603, 617 (1999).

Mitchell doesn’t cite any controlling authority discussing the scope of First Amendment

communication rights in similar cases by detainees in juvenile facilities, and I am not aware of

any such authority. This and other courts have applied DeFillippo to officials enforcing

administrative code provisions. See, e.g., Salvia v. Fell, No. 14-cv-237-wmc, 2016 WL 1274620,

at *11 (W.D. Wis. Mar. 31, 2016) (police have qualified immunity for enforcing administrative

rules requiring a permit for public events at state capitol); Cantrell v. Rumman, No. 04 C 3041,

2005 WL 1126551, at *15 (N.D. Ill. Feb. 9, 2005) (officials have qualified immunity for

enforcing regulations limiting speech on government property).

       I conclude that the mail and phone regulations at issue are not grossly unconstitutional

such that it would be obvious to staff that they were violating Mitchell’s rights by following

the regulations. So I conclude that defendants are entitled to qualified immunity with regard

to any actions they took following the DOC regulations.

       Mitchell seems to agree, at least about the mail-monitoring rules, because he says that

he “[is] not claiming that constitutional rights were violated because staff actively monitored

mail.” Dkt. 66, at 24. Instead, Mitchell says that defendants “abused” the regulations. Id. He

states that staff misled him about how to get more contacts approved and failed to tell him

when unapproved mail was sent back to a sender. He mentions some incidents in which Meyer


                                                 13
           Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 14 of 25




blocked communications, and he suggests that had he attempted to contact outside parties—

even approved contacts like his parents—officials would have blocked those phone calls or

letters.

           Almost all of these claims fail because of defendants’ second argument: Mitchell fails to

show that any of the defendants were personally involved in the deprivations at issue. See Doyle

v. Camelot Care Ctrs., Inc., 305 F.3d 603, 615 (7th Cir. 2002) (plaintiff must show that the

defendant was personally involved in harming plaintiff; plaintiff cannot succeed on a

constitutional claim against supervisor based merely on misdeeds of supervisor’s employees).

So even if Lincoln Hills staff blocked Mitchell’s communications by doing something not

allowed under the DOC regulations, Mitchell still needs to explain how one of the named

defendants was involved in that action. Mitchell mostly fails to do so.

           The exception is that Mitchell says that Meyer disciplined him for misusing the phone

by talking to a sibling with whom he was not supposed to have contact, and by cursing too

much on one call. But Mitchell does not provide enough facts to make clear whether Meyer

followed or violated DOC policies by disciplining him. Mitchell appears to concede that he was

not allowed to contact his sibling. And Mitchell doesn’t provide any context to his statement

about the phone call in which he was cursing, so I can’t tell whether Meyer’s actions were

warranted. Mitchell doesn’t specifically say what he said or what rule Meyer accused him of

breaking. At summary judgment, Mitchell has the burden to provide facts that could lead a

reasonable jury to conclude that Meyer violated his First Amendment rights. He’s failed to do

so with regard to his claims that Meyer abused his rights to use the phone.

           Mitchell also says that Meyer intercepted a copy of Parenting magazine and that the

magazine subscription was allowed to expire. But I did not allow Mitchell leave to proceed on


                                                  14
      Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 15 of 25




a claim about the right to receive periodicals, and in any event, Mitchell does not explain

whether it was Meyer’s or any other defendants’ fault that the subscription expired.

B. Equal protection

       I granted Mitchell leave to proceed on claims that defendants violated the Equal

Protection Clause of the Fourteenth Amendment by treating him differently from other

detainees because he was openly gay. To succeed on this type of a claim, a plaintiff must show

that he “is a member of a protected class,” that he “is otherwise similarly situated to members

of the unprotected class,” and that he “was treated differently from members of the unprotected

class.” McNabola v. Chicago Transit Auth., 10 F.3d 501, 513 (7th Cir. 1993) (quoting McMillian

v. Svetanoff, 878 F.2d 186, 189 (7th Cir. 1989)).

       Mitchell alleges that Meyer verbally harassed him for being gay, but generally, verbal

harassment or rude comments by prison staff alone does not violate the Constitution.

See DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000). And I do not take Mitchell to be

saying that Meyer sexually assaulted him because he is gay. Instead, Mitchell focuses on the

policies Lincoln Hills staff used to prevent detainees from acting out in a sexual manner toward

other detainees.

       He says that protocols like shower-alone, bathroom-alone, hallway-alone, and staff-

escort statuses and the red shirt program were meant to stigmatize gay detainees, but he doesn’t

present any evidence that the policies were put in place specifically to punish sexual contact

with other boys rather than sexual activity of any type. Nor does he present any evidence that

he was placed in any of those statuses or in the red shirt program because he was gay.

       It’s important to note that Lincoln Hills staff are tasked with keeping youths safe and

with providing treatment to boys who have committed sex offenses. They have legitimate


                                              15
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 16 of 25




interests in barring sexual contact between youths and in preventing youths from receiving

unwanted sexual advances, even more so when dealing with youths living alongside

majority-age detainees, like Mitchell was for part of his time there. This court must accord

some deference to Lincoln Hills staff in pursuing policies aimed at maintaining a safe facility.

Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015) (“A court must also account for the

‘legitimate interests that stem from [the government’s] need to manage the facility in which

the individual is detained,’ appropriately deferring to ‘policies and practices that in th[e]

judgment’ of jail officials ‘are needed to preserve internal order and discipline and to maintain

institutional security.’” (quoting Bell v. Wolfish, 441 U.S. 520, 540, 547 (1979))).

       The facility’s preventative measures are directed to sexual contact of any kind. As

Mitchell notes, these rules affected only same-sex activity because only male detainees are

housed at Lincoln Hills. The blanket prohibition on sexual contact is not discriminatory simply

because it can be applied only to males. Mitchell has adduced no evidence that the ban on

sexual contact was enforced only against gay detainees but not against heterosexuals. Mitchell

has failed to meet his burden to show that defendants discriminated against him based on his

sexual orientation. I will grant their motion for summary judgment on these claims.

C. Infliction of humiliation

       Mitchell states that defendants implemented the “red shirt program” disciplining

detainees involved in homosexual activity by forcing them to wear red shirts. I granted him

leave to proceed on a claim that defendants unnecessarily humiliated him by doing so. Prison

or jail officials may not undertake security measures “conducted in a harassing manner

intended to humiliate and cause psychological pain.” Mays v. Springborn, 575 F.3d 643, 649

(7th Cir. 2009).


                                               16
      Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 17 of 25




       In screening Mitchell’s claims, I noted that the precise legal standard applying to these

claims and his other claims that would usually be brought under the Eighth Amendment was

unsettled because of Mitchell’s status as a juvenile detainee. Dkt. 16, at 3. Precedent is not

clear about whether claims concerning the conditions of confinement in a juvenile facility

should be considered under the Eighth Amendment’s Cruel and Unusual Punishment Clause

or the Fourteenth Amendment’s Due Process Clause. See Reed v. Palmer, 906 F.3d 540, 549

(7th Cir. 2018) (stating that the correct standard to apply to juvenile cases remains unclear

and noting that the United States Supreme Court has avoided answering the question). Rather

than the Eighth Amendment’s prohibition on cruel and unusual punishment for convicted

prisoners, the Fourteenth Amendment prohibits any type of punishment against pretrial

detainees. See Youngberg v. Romeo, 457 U.S. 307, 320 (1982); Bell, 441 U.S. at 535.

       Under the Eighth Amendment, a convicted prisoner generally needs to show that the

defendant intentionally harmed him or acted with deliberate indifference toward a risk of harm

to him. But pretrial detainees (who are not convicted prisoners) need not prove the defendant’s

subjective state of mind to prove a claim under the Fourteenth Amendment; they need show

only that the defendant’s actions were “objectively unreasonable.” Kingsley, 576 U.S. at

396–400 (discussing an excessive force claim); Miranda v. Cty. of Lake, 900 F.3d 335, 352

(7th Cir. 2018) (expanding Kingsley’s rationale to medical care claims). I recently concluded in

another case that the Fourteenth Amendment was the correct standard to apply to juveniles

because their adjudications are not criminal in nature. See Apkarian v. McAllister,

No. 17-cv-309-jdp, 2019 WL 4256826, at *4 (W.D. Wis. Sept. 9, 2019). So I will apply the

Fourteenth Amendment “objectively unreasonable” standard here.




                                              17
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 18 of 25




       To succeed on a claim under the Fourteenth Amendment, Mitchell must still show that

that the defendants acted “with purposeful, knowing, or reckless disregard of the consequences”

of their actions. Miranda, 900 F.3d at 354. It is not enough to show that they acted out of

negligence or even gross negligence. See Williams v. Ortiz, 937 F.3d 936, 942 (7th Cir. 2019)

(citing McCann v. Ogle Cty., 909 F.3d 881, 886 (7th Cir. 2018)). Mitchell must also show that

defendants’ actions were objectively unreasonable. Miranda, 900 F.3d at 354. This

determination is made “from the perspective of a reasonable officer on the scene, including

what the officer knew at the time, not with the 20/20 vision of hindsight.” Kingsley, 576 U.S.

at 397. In terms of claims about implementation of security measures, this means that Mitchell

must show that the security measure is not rationally related to a legitimate governmental

purpose or at least exceeds the need to serve a legitimate purpose. Id. at 398. If so, the measure

is a form of punishment, which violates the Fourteenth Amendment. Bell, 441 U.S. at 539.

       Mitchell contends that the red sweaters were intended to humiliate gay detainees, but

as explained, he has no evidence that detainees were forced to wear red sweaters because of

their sexual orientation. There’s no question that Lincoln Hills staff have a legitimate interest

in curbing sexual activity among youths at the facility, and defendants say that the policy was

meant to identity youths who were a high risk of engaging in sexual activity. But they do not

explain the implementation the program in any detail. Neither does Mitchell explain how the

red shirt program worked or his experiences with it, but he does say that he was humiliated by

having to wear the red sweater. But even if I concluded that a reasonable jury could decide that

the ostracizing effect of forcing detainees to wear a special shirt was excessive in relation to

staff’s security rationale in using the shirts, defendants are entitled to qualified immunity.

Mitchell doesn’t cite any controlling authority discussing either the Eighth or Fourteenth


                                               18
      Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 19 of 25




Amendment infliction-of-humiliation standards regarding the use of clothes or other items to

single out detainees, and I am not aware of any such authority. So I conclude that qualified

immunity applies to Mitchell’s infliction-of-humiliation claims.

D. Sexual assault

       Mitchell alleges that defendant Meyer raped him several times. Meyer denies assaulting

Mitchell, and defendants argue that Mitchell has failed to provide evidence supporting his

allegations. In particular, they say that each living area had cameras that were monitored 24

hours a day, and that “there were also room cameras.” Dkt. 68-1, at 3. I take defendants to be

saying that this means that the cameras would have picked up Meyer’s attacks and that there

is in fact no recording of any of those attacks. But they do not cite any evidence that they

combed through the recordings to confirm this or even that they still have the recordings that

would disprove Mitchell’s claims.

       Defendants argue that Mitchell’s claims are “unsupported and not corroborated by any

other evidence, aside from Plaintiff’s own vague allegations.” Dkt. 69, at 7. But Mitchell

doesn’t need anything more than his own firsthand account of the assaults to create a genuine

dispute of material fact. His amended complaint, Dkt. 14, includes a statement that he swears

to the contents under penalty of perjury, making that complaint a “verified complaint” that is

the equivalent of a declaration for purposes of summary judgment. See, e.g., Beal v. Beller, 847

F.3d 897, 901 (7th Cir. 2017). He also includes some detail of the assaults in his separate

affidavit supporting his response to defendants’ summary judgment motion. Dkt. 68. He

disputes that there were cameras in each of the rooms he slept in. But even aside from the

question of whether the rooms had cameras, he provides a firsthand account of being repeatedly

sexually assaulted by Meyer. That’s enough to create a genuine dispute of material fact.


                                              19
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 20 of 25




       Defendants also argue that because the DOC investigated Mitchell’s allegations that

Meyer assaulted Mitchell and A.B. and did not find any wrongdoing on Meyer’s part, Mitchell’s

claims “should not be re-litigated here.” Dkt. 52, at 6. The evidence derived from that litigation

might weaken Mitchell’s case, if it is admissible here. But the DOC’s decision has no preclusive

effect on this litigation, so that’s not a reason to grant summary judgment. I will deny

defendants’ motion for summary judgment on the Fourteenth Amendment sexual-assault

claims against Meyer, and those claims will proceed to trial.

E. Failure to protect

       Mitchell brings claims against the other defendants, all of whom were supervisory

officials, for their roles in failing to protect him from sexual assault. He contends that policies

developed or carried out by the officials increased the danger of sexual assault and made it

difficult for him to speak out against assaults.

       I take Mitchell to be saying that there are two ways in which defendants failed to protect

him. The first is that defendants failed to heed warnings of the dangers posed by Meyer. The

second is that defendants generally failed to take sexual-assault safety seriously at the facility.

       In the Eighth Amendment prisoner context, a plaintiff must show that he faces a

substantial risk of serious harm, and that the defendants knew of and disregarded that risk.

Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994); Santiago v. Walls, 599 F.3d 749, 756 (7th

Cir. 2010). A generalized risk of violence is not enough, because detention facilities are

inherently dangerous places where risk cannot be completely eliminated. Brown v. Budz, 398

F.3d 904, 913 (7th Cir. 2005); Riccardo v. Rausch, 375 F.3d 521, 525 (7th Cir. 2004). A

substantial risk of serious harm is one in which the risk is “so great” that it is “almost certain

to materialize if nothing is done.” Id. at 911.


                                                   20
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 21 of 25




       Under Kingsley and Miranda, Mitchell doesn’t need to prove defendants’ deliberate

indifference to the risk of harm. He needs only to show that they acted objectively

unreasonably. But those cases did not eliminate the need to consider the facts known to the

defendants at the time they made decisions, or the state of mind with which they performed

certain actions:

               We consider a legally requisite state of mind. In a case like this
               one, there are, in a sense, two separate state-of-mind questions.
               The first concerns the defendant’s state of mind with respect to
               his physical acts—i.e., his state of mind with respect to the
               bringing about of certain physical consequences in the world. The
               second question concerns the defendant’s state of mind with
               respect to whether his use of force was “excessive.” Here, as to the
               first question, there is no dispute. As to the second, whether to
               interpret the defendant’s physical acts in the world as involving
               force that was “excessive,” there is a dispute. We conclude with
               respect to that question that the relevant standard is objective not
               subjective.

Kingsley, 576 U.S. at 395. In Kingsley, an excessive force case, it was clear that the defendants

performing a cell extraction knew that they were being physically violent toward the inmate;

that is, they intentionally undertook their actions to subdue the plaintiff. In extending Kingsley

to medical care cases, the Miranda court concluded that the plaintiff must show that the

defendant medical staff acted purposefully, knowingly, or recklessly—not merely negligently—

“when they considered the consequences of their handling of the [detainee’s] case.” 900 F.3d

at 353. Other district courts of the circuit have adapted Kingsley to conditions-of-confinement

cases by concluding that the plaintiff must show that a defendant “‘knew, or should have

known, that the condition posed an excessive risk to health or safety’” and “‘failed to act with

reasonable care to mitigate the risk.’” Norris v. Downs, No. 19-CV-3251-MMM, 2020 WL

3513694, at *1 (C.D. Ill. June 29, 2020) (quoting Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir.

2017); McFarthing v. Colone, No. 19 C 0777, 2020 WL 3250740, at *5 (N.D. Ill. June 16,

                                               21
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 22 of 25




2020) (also citing Darnell). And the objective reasonableness standard must still be applied in

light of what the officer knew at the time. Kingsley, 576 U.S. at 397.

       Here, for both claims regarding danger posed specifically by Meyer or the claims about

the general danger of sexual assault at Lincoln Hills, Mitchell fails to show that defendants

were aware a substantial risk of serious harm. I’ll start with Mitchell’s claim about Meyer. An

often-cited theoretical example of what constitutes a substantial risk under Brown is if officials

knew, or suspected to a high probability, that a detainee had been placed in a cell with a cobra.

Brown, 398 F.3d at 911 (quoting Billman v. Ind. Dept. of Corr., 56 F.3d 785, 788 (7th Cir.

1995)). Courts handling failure-to-protect cases “also have in mind risks attributable to

detainees with known ‘propensities’ of violence toward a particular individual or class of

individuals; to ‘highly probable’ attacks; . . . to particular detainees who pose a ‘heightened risk

of assault to the plaintiff,’” id., and to “known hazard[s] where prison officials fail to protect

an inmate who belongs to an identifiable group of prisoners for whom the risk of assault is a

serious problem of substantial dimensions,” Lewis v. Richards, 107 F.3d 549, 553 (7th Cir.

1997) (internal quotation omitted).

       To defeat summary judgment, Mitchell must present facts that could lead a reasonable

jury to find that defendants knew that Meyer posed this sort of clear threat. Mitchell alleges

that defendants had reasons to suspect Meyer of being a danger to detainees, but they allowed

him to continue working in a position where he would be alone with detainees: Mitchell says

that   he complained several times of Meyer making harassing comments about his

homosexuality, and he states that Meyer was disciplined for looking at pornography on a work

computer. Mitchell says that he informally discussed his complaints with defendant Theiler,




                                                22
       Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 23 of 25




and that one of his complaints was discussed with defendants Ourada, Westerhaus and Sunde

(although he does not explain how he knows this).

       The problem for Mitchell is that he does not provide evidence plausibly connecting the

incidents of harassment with a threat of danger to him. Mitchell does not provide facts from

which a reasonable jury could conclude that Theiler, Ourada, Westerhaus, or Sunde were aware

that Mitchell faced a risk of physical harm from Meyer. Their actions in response to Mitchell’s

complaints about harassment could not have been purposefully, knowingly, or recklessly

directed at the risk to Mitchell’s physical safety. At most, defendants knew that Meyer had

made some disparaging remarks about Mitchell being gay or toward gay people in general, and

they knew that at some point, Meyer had recommended that Mitchell be placed on shower-

alone, bathroom-alone, hallway-alone, and staff-escort statuses. Mitchell suggests that Meyer

tried to get Mitchell placed on isolating statuses so that it would be easier to assault him. But

those isolating statuses are meant to keep detainees from engaging with sexual contact with

each other; Mitchell doesn’t show why defendants should have known or suspected that Meyer

planned to use these statuses to facilitate an attack.

       Mitchell has a similar problem with his allegation that Meyer was caught viewing

pornography at work. Mitchell does not explain how he knows that this event happened. But

even if it did, Mitchell doesn’t explain how this would lead defendants to believe that Meyer

posed a risk of physical harm to Mitchell. Mitchell suggests that had defendants been better

trained in PREA standards, they would have been better equipped to see warning signs for

potential physical abuse. But Mitchell doesn’t point to any evidence to support this idea. I

will grant summary judgment on Mitchell’s claims based on defendants’ failure to protect him

from Meyer.


                                               23
      Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 24 of 25




       The second type of failure-to-protect claim that Mitchell brings is that the supervisory

defendants either implemented or carried out policies that demonstrate little interest in

stopping sexual assaults. Mitchell attempts to tie together all the various policies discussed

above, contending that restrictions on phone calls, mail, law library access, and detainee

grievance procedures squelched detainees’ ability to contact the outside world about abuses at

Lincoln Hills. He also contends that policies like shower and hallway restrictions and the red

shirt program “effectuate[d] an environment that made it clear reporting homosexual behavior

would not be tolerated.” Dkt. 14, at 12. And he says that defendants did not ensure that there

were enough cameras or staffing to ensure the detainees’ safety.

       But Mitchell still needs to show that defendants were aware of a substantial risk of

serious harm given the conditions and policies at Lincoln Hills. A generalized or theoretical

risk of violence is not enough. Mitchell doesn’t show that defendants should have known about

the risk of harm from Meyer, and he doesn’t present facts showing that any other particular

detainees or staff were threats to him, or that in the aggregate sexual assault was a rampant

problem at Lincoln Hills. The facts about the number of surveillance cameras and number of

staff members on duty show only a theoretical risk of harm: a detainee could have been assaulted

out of camera range or because of a lack of adequate staffing. Mitchell says that staff could

have blocked or confiscated any attempt at mail or phone calls complaining about abuse at

Lincoln Hills, but he doesn’t provide any examples of this happening, much less that

defendants were aware of it. He says defendants made grievance materials impossible to obtain,

but that’s contradicted by his own series of 2010 grievances against Meyer. And Mitchell takes

issue with various protective or security-based statuses like showering alone or the red shirt

program, but those are examples of policies meant to prevent sexual contact between detainees.


                                              24
      Case: 3:18-cv-00311-jdp Document #: 78 Filed: 09/29/20 Page 25 of 25




       Mitchell contends that his behavior showed that he was “crying out for help” and that

defendants should have understood those signs of abuse and intervened. Dkt. 68, at 25, ¶ 238.

He tries to support this by stating that defendants didn’t receive proper PREA training, but

five of the six defendants in fact completed that training. And Mitchell doesn’t explain what

about his behavior should have alerted defendants to him having been abused at Lincoln Hills.

       I will grant summary judgment to defendants on these claims because Mitchell fails to

provide evidence from which a reasonable jury could conclude that Lincoln Hills officials were

aware of a substantial risk to Mitchell of sexual assault. Mitchell will proceed to trial on his

sexual assault claims against defendant Meyer.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Shayd Charles Mitchell’s motion to compel discovery, Dkt. 37, is DENIED.

       2. Defendants’ motion for summary judgment, Dkt. 51, is GRANTED in part and
          DENIED in part.

       3. Defendants Bye, Ourada, Sunde, Theiler, and Westerhaus are DISMISSED from
          the case.

       4. The clerk of court is directed to set a scheduling conference with Magistrate Judge
          Stephen Crocker to set a new trial date for plaintiff’s claims against defendant
          Meyer.

       Entered September 29, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                              25
